UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1426


SUSAN HESTER-CARRILLO,

                Plaintiff - Appellant,

          v.

HONORABLE ANN KORBEL-ALBRIGHT; ANNE HURWITZ, Senior Court
Evaluator Visitation Supervision Program; LEWIS NORDAN,
Therapist II; ISIAH LEGGETT, Montgomery County Executive;
CHRIS KUNZ, Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cv-00012-PWG)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Hester-Carrillo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan   Hester-Carrillo        appeals   the   district   court’s     order

dismissing her 42 U.S.C. § 1983 (2012) complaint for lack of

jurisdiction.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      See Hester-Carrillo v. Korbel-Albright, No. 8:15-

cv-00012-PWG (D. Md. Mar. 24, 2015).              We deny Hester-Carrillo’s

motion for transcripts at Government expense.                  We dispense with

oral     argument    because    the    facts    and   legal    contentions    are

adequately     presented   in    the    materials     before   this   court    and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2